UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7756


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MICHAEL SHAWN ALEXANDER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:04-cr-00039-FDW-DCK-4)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Shawn Alexander, Appellant Pro Se. Adam Christopher
Morris, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Shawn Alexander appeals the district court’s

order   denying   his    18    U.S.C.      §   3582(c)(2)   (2006)      motion   for

sentence reduction.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.           United   States    v.   Alexander,      No.

3:04-cr-00039-FDW-DCK-4 (W.D.N.C. Sept. 14, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the    materials   before     this    court   and

argument would not aid the decisional process.




                                                                           AFFIRMED




                                           2